DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the application.

Claim Objections
Claims 6-7, 11, 15, and 17 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 6:  Claim 6 should be amended as follows:
--6. The bollard fence panel of claim 1, wherein the bollards extend ten feet or more above the concrete base and the standoff distance is about four feet or greater.--
	Re Claim 7:  Claim 7 should be amended as follows:
--7. The bollard fence panel of claim 1, wherein the bollards are [[a]] six inch-by-six inch or greater hollow steel sections; 
the bollards extend ten feet or more above the concrete base; and 
the standoff distance is about four feet or more.--
	Re Claim 11:  Claim 11 should be amended as follows:
--11. The bollard fence panel of claim 1, wherein the metal plate rests on top of a stop positioned on one or more of the bollards at the standoff distance; 
the bollards are [[a]] six inch-by-six inch or greater hollow steel sections; and 
the bollards extend ten feet or more above the concrete base.--
Re Claim 15:  Claim 15 should be amended as follows:
--15. The bollard fence panel of claim 13, wherein the bollards are [[a]]  six inch-by-six inch or greater hollow steel sections.--
Re Claim 17:  Line 4 of claim 17 should be amended as follows:
--a member fixedly interconnecting lower ends of the bollards;--

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 11,268,293. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Re instant claim 1:  Claim 27 of U.S. Patent No. 11,268,293 claims a bollard fence panel, comprising: a concrete base (claim 21, line 2); bollards (claim 21, line 3) extending vertically from the concrete base and laterally separated by a gap (“open gap”; claim 21, line 4) of about four inches, wherein each of the bollards is a hollow steel section (claim 21, lines 5-6); and a plate (header member in the form of a “generally horizontal plate”; claim 26, line 2) located a standoff distance (claim 27, line 4) below a top end of the bollards, the plate having laterally spaced passages (claim 26, line 3), each passage of the passages slidingly disposing an upper end of a bollard of the bollards (“the bollards are not secured to the plate in a fixed position”; claim 26, lines 4-5).
Claim 27 of U.S. Patent No. 11,268,293 does not explicitly claim that the “plate” is a “metal plate”.  However, Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].  As such, the use of a metal material to form the “plate” would have been obvious, for the purpose of, for example, ensuring adequate strength of the plate
Re instant claim 8:  Claim 27 of U.S. Patent No. 11,268,293 further claims a bollard fence panel, further comprising the bollards internally disposing an elongated member (claim 21, line 10).
Re instant claim 17:  Claim 27 of U.S. Patent No. 11,268,293 claims a bollard fence panel, comprising: bollards (claim 21, line 3) extending axially and laterally parallel to one another and separated laterally by a gap (“open gap”; claim 21, line 4) of about four inches, wherein each of the bollards is a hollow steel section (claim 21, lines 5-6); a member (“concrete baser”; claim 21, line 2) fixedly interconnecting lower ends the bollards (“bottom ends of the bollards positioned inside the concrete base”; claim 21, lines 8-9); a plate (header member in the form of a “generally horizontal plate”; claim 26, line 2) having laterally spaced passages (claim 26, line 3), each passage of the passages slidingly disposing an upper end of a bollard of the bollards (“the bollards are not secured to the plate in a fixed position”; claim 26, lines 4-5); and the metal plate located a standoff distance (claim 27, line 4) below a top end of the bollards.
Claim 27 of U.S. Patent No. 11,268,293 does not explicitly claim that the “plate” is a “metal plate”.  However, Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].  As such, the use of a metal material to form the “plate” would have been obvious, for the purpose of, for example, ensuring adequate strength of the plate



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent 5,454,548).
	Re Claim 17:  Moore discloses a bollard fence panel, comprising: 
bollards (11) extending axially and laterally parallel to one another and separated laterally by a gap, wherein each of the bollards is a hollow steel section (“Poles 11 are also preferably tubular aluminum or steel bar”; see Col. 3 lines 49-50); 
a member (lower rail 12; Fig. 1) fixedly interconnecting lower ends the bollards (11); 
a metal plate (upper rail 12, specifically the upper wall of the upper rail 12) having laterally spaced passages (13; Fig. 2), each passage of the passages slidingly disposing an upper end of a bollard (11) of the bollards; and 
the metal plate located a standoff below a top end of the bollards (11).

Molina fails to explicitly disclose wherein the bollards are separated laterally by a gap of about four inches.
Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore such that the gap formed between the bollards is about four inches, for the purpose of preventing passage through the fence panel, and since such a modification would amount to a design consideration within the skill of the art.
Re Claim 18:  Moore discloses a bollard fence panel significantly as claimed except wherein the bollards are six inch-by-six inch hollow steel sections and have a length of fifteen feet or more; and the standoff distance is about four feet or more.
Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore such that the bollards are six inch-by-six inch hollow steel sections and have a length of fifteen feet or more; and the standoff distance is about four feet or more, for the purpose of forming a barrier of a desired size, and since such a modification would amount to a design consideration within the skill of the art.
Re Claim 19:  Moore further discloses a bollard fence panel wherein the metal plate (upper rail 12, specifically the upper wall of the upper rail 12) rests on top of a stop (coupling bar 17; Fig. 2) positioned on one or more of the bollards (11) at the standoff distance.



Claims 1-2, 6-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent 5,454,548) in view of Saultz (US Patent 3,406,946).
	Re Claim 1:  Moore discloses a bollard fence panel, comprising: 
a base (the floor from which the poles 11 extend upwardly; Fig. 1)
bollards (11) extending vertically from the base and laterally separated by a gap, wherein each of the bollards is a hollow steel section (“Poles 11 are also preferably tubular aluminum or steel bar”; see Col. 3 lines 49-50); 
a metal plate (upper rail 12, specifically the upper wall of the upper rail 12) located at a standoff distance below top ends of the bollards, the metal plate having laterally spaced passages (13; Fig. 2), each passage of the passages slidingly disposing an upper end of a bollard (11) of the bollards.

Moore fails to explicitly disclose the following:
wherein the base is a concrete base; and 
wherein the bollards are separated laterally by a gap of about four inches.

Re. limitation (i):  Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
Further, Examiner notes that it is well known in the art to comprise floors, such as the floor forming the base of Moore, of concrete material.  
As an example, Saultz teaches the use of a fence panel (see Fig. 1) comprising a base (5) and bollards (13) extending vertically from the base, and further wherein the base (5) is a concrete base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore such that the base is a concrete base, as taught by Saultz, for the purpose of, for example, providing a sturdy base, and since such a material choice would amount to a design choice within the skill of the art.
Re. limitation (ii):  Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore such that the gap formed between the bollards is about four inches, for the purpose of preventing passage through the fence panel, and since such a modification would amount to a design consideration within the skill of the art.
Re Claim 2:  Moore further discloses a bollard fence panel wherein the metal plate (upper rail 12, specifically the upper wall of the upper rail 12) rests on top of a stop (coupling bar 17; Fig. 2) positioned on one or more of the bollards (11) at the standoff distance.
Re Claim 6:  Moore, as modified above, discloses a bollard fence panel significantly as claimed except wherein the bollards extend ten feet or more above the concrete base the standoff distance is about four feet or greater.
Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore such that the bollards extend ten feet or more above the concrete base the standoff distance is about four feet or greater, for the purpose of forming a barrier of a desired size, and since such a modification would amount to a design consideration within the skill of the art.
Re Claim 7:  Moore, as modified above, discloses a bollard fence panel significantly as claimed except wherein the bollards are a six inch-by-six inch or greater hollow steel sections; the bollards extend ten feet or more above the concrete base; and the standoff distance is about four feet or more.
Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore such that the bollards are a six inch-by-six inch or greater hollow steel sections; the bollards extend ten feet or more above the concrete base; and the standoff distance is about four feet or more, for the purpose of forming a barrier of a desired size, and since such a modification would amount to a design consideration within the skill of the art.
Re Claims 8-9:  Moore, as modified above, discloses a bollard fence panel significantly as claimed except wherein for further comprising the bollards internally disposing an elongated member (as is required by claim 8); and further comprising the bollards internally disposing an elongated solid metal member (as is required by claim 9).
Saultz teaches the use of a fence panel (see Fig. 1) comprising a concrete base (5) and bollards (13) extending vertically from the concrete base, and further comprising the bollards (13) internally disposing an elongated member (7; Fig. 2); and further comprising the bollards internally disposing an elongated solid metal member (7; Fig. 2), for the purpose of reinforcing the bollard.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore such that it further comprises the bollards internally disposing an elongated member (as is required by claim 8); and further comprises the bollards internally disposing an elongated solid metal member (as is required by claim 9), as taught by Saultz, for the purpose of reinforcing the bollard.
Re Claim 11:  Moore further discloses a bollard fence panel wherein the metal plate (upper rail 12, specifically the upper wall of the upper rail 12) rests on top of a stop (coupling bar 17; Fig. 2) positioned on one or more of the bollards (11) at the standoff distance.
Moore, as modified above, does not explicitly discloses wherein the bollards are a six inch-by-six inch or greater hollow steel sections; and the bollards extend ten feet or more above the concrete base.
Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore such that the bollards are a six inch-by-six inch or greater hollow steel sections; and the bollards extend ten feet or more above the concrete base, for the purpose of forming a barrier of a desired size, and since such a modification would amount to a design consideration within the skill of the art.
Re Claim 12:  Moore, as modified above, discloses a bollard fence panel significantly as claimed except wherein for further comprising the bollards internally disposing an elongated.
Saultz teaches the use of a fence panel (see Fig. 1) comprising a concrete base (5) and bollards (13) extending vertically from the concrete base, and further comprising the bollards (13) internally disposing an elongated member (7; Fig. 2), for the purpose of reinforcing the bollard.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore such that it further comprises the bollards internally disposing an elongated member, as taught by Saultz, for the purpose of reinforcing the bollard.

Claims 3-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent 5,454,548) in view of Saultz (US Patent 3,406,946), as applied to claims 1-2, 6-9, and 11-12 above, and further in view of McGinness (US Patent Application Publication 2008/0179578).
	Re Claims 3-5:  Moore, as modified in view of Saultz above, discloses a bollard fence panel significantly as claimed except for further comprising a vertical plate extending from the metal plate to a position above the top end and laterally across the bollards (as is required by claim 3); further comprising at top metal plate positioned above and extending parallel to the metal plate; and a vertical member interconnecting the metal plate and the top metal plate (as is required by claim 4); and further comprising a top metal plate extending parallel to the metal plate and located above the top end; and a vertical plate extending from the metal plate to the top metal plate and extending laterally across the bollards (as is required by claim 5).
McGinness teaches the use of a fence panel comprising a base (15; Fig. 2), bollards (50) extending vertically from the base, and a metal plate (the lower rail cap 40 of the upper rail 14; see Figs. 19-20), and further comprising a vertical plate (support member 20, specifically the vertical extension 22; Fig. 19) extending from the metal plate (40) to a position above the top end of the bollards (50) and laterally across the bollards; further comprising at top metal plate (upper rail cap 30; Figs. 19-20) positioned above and extending parallel to the metal plate (40); and a vertical member (20) interconnecting the metal plate (40) and the top metal plate (30); and further comprising a top metal plate (30) extending parallel to the metal plate (40) and located above the top end of the bollards (50); and a vertical plate (20) extending from the metal plate (40) to the top metal plate (30) and extending laterally across the bollards (50), for the purpose of providing a handrail across the top of the bollards.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Moore such that it further comprises a vertical plate extending from the metal plate to a position above the top end and laterally across the bollards (as is required by claim 3); further comprises at top metal plate positioned above and extending parallel to the metal plate; and a vertical member interconnecting the metal plate and the top metal plate (as is required by claim 4); and further comprises a top metal plate extending parallel to the metal plate and located above the top end; and a vertical plate extending from the metal plate to the top metal plate and extending laterally across the bollards (as is required by claim 5), as taught by McGinness, for the purpose of providing a handrail across the top of the bollards.
Re Claim 13:  Moore, as modified in view of Saultz above, discloses a bollard fence panel significantly as claimed except for the following:
further comprising a top metal plate extending parallel to the metal plate and located above the top end; a vertical plate extending from the metal plate to the top metal plate and extending laterally across the bollards; and
the bollards extending ten feet or more above the concrete base; and the standoff distance is about four feet or more.
Re. limitation (i):  McGinness teaches the use of a fence panel comprising a base (15; Fig. 2), bollards (50) extending vertically from the base, and a metal plate (the lower rail cap 40 of the upper rail 14; see Figs. 19-20), and further comprising a top metal plate (30; Figs. 19 and 20) extending parallel to the metal plate (40) and located above the top end; a vertical plate (20) extending from the metal plate (40) to the top metal plate (30) and extending laterally across the bollards (50), for the purpose of providing a handrail across the top of the bollards.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Moore such that it further comprises a top metal plate extending parallel to the metal plate and located above the top end; a vertical plate extending from the metal plate to the top metal plate and extending laterally across the bollards, as taught by McGinness, for the purpose of providing a handrail across the top of the bollards.
Re. limitation (ii):  Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Moore such that the bollards extending ten feet or more above the concrete base; and the standoff distance is about four feet or more, for the purpose of preventing passage through the fence panel, and since such a modification would amount to a design consideration within the skill of the art.
Re Claim 14: Moore, as modified above, discloses a bollard fence panel significantly as claimed except wherein for further comprising the bollards internally disposing an elongated.
Saultz teaches the use of a fence panel (see Fig. 1) comprising a concrete base (5) and bollards (13) extending vertically from the concrete base, and further comprising the bollards (13) internally disposing an elongated member (7; Fig. 2), for the purpose of reinforcing the bollard.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore such that it further comprises the bollards internally disposing an elongated member, as taught by Saultz, for the purpose of reinforcing the bollard.
  Re Claim 15:  Moore, as modified above, discloses a bollard fence panel significantly as claimed except wherein the bollards are six inch-by-six inch hollow steel sections.
Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore such that the bollards are six inch-by-six inch hollow steel sections, for the purpose of forming a barrier of a desired size, and since such a modification would amount to a design consideration within the skill of the art.
Re Claim 16: Moore, as modified above, discloses a bollard fence panel significantly as claimed except wherein for further comprising the bollards internally disposing an elongated.
Saultz teaches the use of a fence panel (see Fig. 1) comprising a concrete base (5) and bollards (13) extending vertically from the concrete base, and further comprising the bollards (13) internally disposing an elongated member (7; Fig. 2), for the purpose of reinforcing the bollard.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore such that it further comprises the bollards internally disposing an elongated member, as taught by Saultz, for the purpose of reinforcing the bollard.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent 5,454,548) in view of Saultz (US Patent 3,406,946), as applied to claims 1-2, 6-9, and 11-12 above, and further in view of Millar (US Patent Application Publication 2012/0319067).
Re Claim 10:  Moore, as modified above, discloses a bollard fence significantly as claimed except for further comprising the bollards internally disposing an elongated hollow tubular member.
Millar teaches the use of a fence panel (see Fig. 6) comprising a base (18), bollards (26b) extending vertically form the base, and a plate (18a) located a standoff distance below a top end of the bollards, and further comprising the bollards internally disposing an elongated hollow tubular member (46;  see specifically the hollow tubular members in Fig .3), for the purpose of reinforcing the bollards.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Moore such that it further comprises the bollards internally disposing an elongated hollow tubular member, as taught by Millar, for the purpose of reinforcing the bollards.

 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent 5,454,548), as applied to claims 17-19 above, and further in view of McGinness (US Patent Application Publication 2008/0179578).
Re Claim 20:  Moore, as modified above, discloses a bollard fence panel significantly as claimed except for further comprising a top metal plate extending parallel to the metal plate and located above the top end; a vertical plate extending from the metal plate to the top metal plate and extending laterally across the bollards.
McGinness teaches the use of a fence panel comprising a base (15; Fig. 2), bollards (50) extending vertically from the base, and a metal plate (the lower rail cap 40 of the upper rail 14; see Figs. 19-20), and further comprising a top metal plate (30; Figs. 19 and 20) extending parallel to the metal plate (40) and located above the top end; a vertical plate (20) extending from the metal plate (40) to the top metal plate (30) and extending laterally across the bollards (50), for the purpose of providing a handrail across the top of the bollards.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Moore such that it further comprises a top metal plate extending parallel to the metal plate and located above the top end; a vertical plate extending from the metal plate to the top metal plate and extending laterally across the bollards, as taught by McGinness, for the purpose of providing a handrail across the top of the bollards.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678